Citation Nr: 0833271	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco. Texas.  The veteran testified at an RO hearing in 
October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he suffers from PTSD as a result of 
traumatic experiences while he was on active service in 
Vietnam.  Specifically, he claims that he was driving a 
vehicle in a convoy in May 1969, when a friend known only as 
"Big Mike," who was sleeping in the passenger seat, was 
shot and killed.  The veteran reports that he experiences 
anxiety, anger, depression, hallucinations, nightmares, and 
other sleep disturbances as a result of this event.    

The evidence shows that the veteran was stationed in the 56th 
APU at Long Binh Post in the Republic of Vietnam from 
February to November 1969.  The RO confirmed that the post 
came under mortar attack during the veteran's tour of duty 
and therefore conceded mortar attacks as a potential in-
service stressor.  The RO attempted to determine whether the 
death of "Big Mike" could be confirmed.  It apparently did 
not contact the Joint Services Records Research Center 
(JSRRC) for assistance during this search.  Furthermore, the 
RO mistakenly identified the person killed as "Big Ben."  

The evidence shows that the veteran was diagnosed with PTSD 
in December 2000 and received ongoing treatment for this 
condition thereafter.  Following VA psychiatric evaluation in 
July 2004, he was diagnosed with PTSD with major depression.  
He did not report mortar attacks or his friend's death as a 
stressor; consequently, the VA examiner did not relate either 
of these alleged in-service incidents to the PTSD diagnosis.  
On VA PTSD evaluation in October 2007, the VA examiner 
determined that the veteran's symptoms did not meet the 
criteria for PTSD.  

The veteran has provided sufficient information about the 
alleged death of his friend in May 1969 for the RO to request 
that JSRRC attempt corroboration of this event.  In addition, 
the medical evidence of record is conflicting and incomplete 
in that the opinions rendered so far were not based on any 
corroborated in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
the alleged death he witnessed in Vietnam, 
as well as copies of his available service 
personnel records and any other relevant 
evidence, to the U.S. Army & Joint 
Services Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
whether an individual in the veteran's 
unit (56th APU, Long Binh Post), whose 
first name possibly was Michael, was 
killed between April 1 and June 30, 1969.  
If the event is corroborated by JSRRC, 
then the RO/AMC should determine whether 
the circumstances of this individual's 
death are consistent with the veteran's 
account. 

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to the examiner for 
review and the examiner should state in 
the examination report that the claims 
file was reviewed.  Specify for the 
examiner any in-service stressors 
established by the record, including the 
corroborated enemy mortar attacks and the 
death of the veteran's friend, if that 
event is corroborated by JSRRC.  If PTSD 
is diagnosed, the examiner should specify 
(1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, is 
related to active service. 

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

